NOTE: This order is nonprecedential.

  mtniteb ~tate~ ~ourt of ~eaI~
       for tbe jfeberaI ~irtUit

MICHAEL ADAMOWICZ AND ELIZABETH FRASER,
   (AS EXECUTORS OF THE ESTATE OF MARY
          ADAMOWICZ, DECEASED,
  AND MICHAEL ADAMOWICZ INDIVIDUALLy),
                  Plaintiffs-Appellants,

                            v.
                  UNITED STATES,
                  Respondent-Appellee.


                       2012-5053


   Appeal from the United States Court of Federal
Claims in case no. 08-CV-888, Senior Judge Lawrence S.
Margolis.


                     ON MOTION


                       ORDER

    The United States moves without opposition for a 14-
day extension of time, until November 20, 2012, to file
their response brief due to settlement negotiations.
ADAMOWICZ    v. US                                                2


      Upon consideration thereof,

      IT Is ORDERED THAT:

      The motion is granted.

                                    FOR THE COURT


  NOV 09 2012                        /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Frederick M. Sembler, Esq.
    Jeffrey D. Klingman, Esq.
                                                 COURf~~EALS
                                            u.s.THE FEOERflJ. r,lRCUlTFOR
s21
                                                  NOV 092012
                                                      JAN HORBALY
                                                         ClERK